UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q AMENDMENT NO.1 x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2008 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.000-51883 MagneGas Corporation (Exact name of small business issuer as specified in its charter) Delaware 26-0250418 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 35ighway 19 North, #311 Palm Harbor, Florida 34684 (Address of principal executive offices) (Zip Code) (Former name, former address, if changed since last report) Tel: (727) 934-9593 (Issuer’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer", "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Non-accelerated filer o Accelerated filero (do not check if smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer’s classes of common equity, as of May 8, 2008:67,884,500 shares of common stock. TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1. Unaudited financial statements Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation or Plan of Operation Item 3. Quantitative and Qualitative Disclosures About Market Risk Item 4T. Controls and Procedures PART II -OTHER INFORMATION Item 1. Legal Proceedings. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. Item 3. Defaults Upon Senior Securities. Item 4. Submission of Matters to a Vote of Security Holders. Item 5. Other Information. Item 6. Exhibits and Reports on Form 8-K SIGNATURES Form 10-Q/A Amendment No.1 Explanatory Note The purpose of this amendment No. 1 on Form 10-Q/A (this “Amendment”) of MagneGas Corporation is to amend the Quarterly Report on Form 10-Q (the “Original Report”) for the three months ended March 31, 2008, which was originally filed with the Securities and Exchange Commission on May 13, 2008. We are filing this amendment to clarify the relationship of MagneGas, itsChairman of the Board and Chief Scientist with Hyfuels, Inc, the company assigning the technology license, as disclosed in footnote 9 to the financial statements.An addition has been made to the Management Discussion and Analysis section concerning any potential impact on liquidity and capital resources from the license agreement.Statements that referred to the April 2, 2007 stock purchase agreement as a "recapitalization" have been removed, since the term inaccurately describes the transaction. The Amendment sets forth the Original Report in its entirety.Accordingly, other than the items indicated above, this Amendment does not reflect events occurring after the filing of the Original Report or modify or update those disclosures.Information not addected by the restatement is unchanged and reflects the disclosure made at the time of the original filing of the Form 10-Q with the Securities and Exchange Commission.Accordingly, this Amendment should be read in conjunction with the Company's filings with the Securities and Exchange Commission subsequent to the filing of the Original Report.The following items have been amended as a result of the restatement: · Part I, Item 1:Unaudited Financial Statements; · Part I, Item 2:Management's Discussion and Analysis of Financial Condition and Results of Operations; · Part II, Item 6:Exhibits and Reports of Form 8-K Pursuant to Exchange Act Rule 12b-15, the Company is also including currently dated Sarbanes Oxley Act Section 302 and Section 906 certifications of the principal executive and financial officers, which certifications are attached to this Amendment No. 1.This Amendment No. 1 speaks as of the original date of filing of this Report, except for certifications, which speak as of their respective dates and the filing date of this Amendment No. 1. PART I - FINANCIAL INFORMATION Item 1.Financial Statements Financial Statements MagneGas Corporation (A Development Stage Enterprise) As of March 31, 2008 (unaudited) and December 31, 2007 (audited) And for the Three Months Ended March 31, 2008 (unaudited), 2007(unaudited) and for the period December 9, 2005 (date of inception) through March 31, 2008 (unaudited) Contents Financial Statements: Balance Sheets, March 31, 2008 (unaudited), December 31, 2007 (audited) F-1 Statements of Operations (unaudited) F-2 Statements of Changes in Stockholders’ Equity (unaudited) F-3 Statements of Cash Flows (unaudited) F-4 Notes to Financial Statements (unaudited) F-5 through F-11 MagneGas Corporation (A Development Stage Enterprise) BALANCE SHEET March 31, 2008 (unaudited) December 31, 2007 (audited) ASSETS Current Assets: Cash $ 61,305 $ 76,232 Accounts Receivable 787 Prepaid Expenses 2,000 2,000 Total current assets 64,092 78,232 Equipment, net of accumulated depreciation of $433 and $173 respectively 4,767 5,027 Intangible license 100,000 - TOTAL ASSETS $ 168,859 $ 83,259 LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES Accounts Payable $ 5,834 $ - Accrued Expense 33,771 5,630 Advances from Related Party 10,000 10,000 Note Payable, Related Party 30,210 - TOTAL CURRENT LIABILITIES $ 79,815 $ 15,630 STOCKHOLDERS’ EQUITY Preferred Stock - Par value $0.001; Authorized: 10,000,000 2,000 issued and outstanding $ 2 $ 2 Common Stock - Par value $0.001; Authorized: 100,000,000 Issued and Outstanding: 67,884,500 and 67,639,500 at March 31, 2008 and December 31, 2007, respectively 67,885 67,640 Additional Paid-In Capital 667,213 422,458 Accumulated Deficit during development stage $ (646,056 ) (422,471 ) Total Stockholders’ Equity 89,044 $ 67,629 TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ 168,859 $ 83,259 The accompanying notes are an integral part of these financial statements. F-1 MagneGas Corporation. (A Development Stage Enterprise) STATEMENT OF OPERATIONS For the threemonths ended March 31, 2008 and 2007 And for the period December 9, 2005 (date of inception) to March 31, 2008 (unaudited) Three Months Ended March 31, Inception Date to March 31, 2008 2007 2008 REVENUE $ 782 $ - $ 782 COST OF SERVICES 725 - 725 GROSS (LOSS) OR PROFIT 57 - 57 GENERAL AND ADMINISTRATIVE EXPENSES 223,642 750 646,113 NET LOSS $ (223,585 ) $ (750 ) $ (646,056 ) Loss per share, basic and diluted $ (0.00 ) $ (0.01 ) $ (0.02 ) Basic and diluted weighted average number of common shares 67,760,654 100,000 27,814,591 The accompanying notes are an integral part of these unaudited financial statements. F-2 MagneGas Corporation (A Development Stage Enterprise) STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY For the period December 9, 2005 (date of inception) to December 31, 2007 Accumulated Additional Deficit During Preferred Common Paid in Development Total Shares Amount Shares Amount Capital Stage Equity Stock issued on acceptance of incorporationexpenses, December 9, 2005 100,000 $ 100 $ 100 Net loss (400 ) (400 ) Balance at December 31, 2005 - - 100,000 100 - (400 ) (300 ) Net loss (1,450 ) (1,450 ) Balance at December 31, 2006 - - 100,000 100 - (1,850 ) (1,750 ) Acquisition of controlling interest, payment of liabilities 2,500 2,500 Issuance of preferred stock to founders, valued at par, April 2, 2007 2,000 2 (2 ) - Issuance of common stock to founders, valued at par, May 12, 2007 67,052,000 67,052 (67,052 ) - Issuance of stock for services, valued at $1per share, May 12, 2007 245,000 245 244,755 245,000 Stock issued for cash: June 12, 2007; $1per share 30,000 30 29,970 30,000 August 28, 2007; $1per share 13,000 13 12,987 13,000 September 17,2007; $1per share 54,000 54 53,946 54,000 October 11, 2007; $1per share 60,500 61 60,439 60,500 Issuance of stock for services, valued at $1per share, October 11, 2007 85,000 85 84,915 85,000 Net loss, through December 31, 2007 (420,621 ) (420,621 ) Balance at December 31, 2007 2,000 $ 2 67,639,500 $ 67,640 $ 422,458 $ (422,471 ) $ 67,629 Issuance of stock for license, valued at $1 per share, February 15, 2008 (unaudited) 100,000 100 99,900 100,000 Issuance of stock for services, valued at $1 per share, February 15, 2008 (unaudited) 145,000 145 144,855 145,000 Net loss, through March 31, 2008 (unaudited) (223,585 ) (223,585 ) Balance at March 31, 2008 (unaudited) 2,000 $ 2 67,884,500 $ 67,885 $ 667,213 $ (646,056 ) $ 89,044 The accompanying notes are an integral part of these unaudited financial statements. F-3 MagneGas Corporation (A Development Stage Enterprise) STATEMENTS OF CASH FLOWS For the three months ended March 31, 2008 and 2007, And for the period December 9, 2005 (date of inception) to March 31, 2008 (unaudited) Three Months Ended March 31, Inception Date to March 31, 2008 2007 2008 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ (223,585 ) $ (750 ) $ (646,056 ) Adjustments to reconcile net loss to cash used in operating activities: Stock compensation 145,000 - 475,100 Depreciation 260 - 433 Changes in operating assets: Increase in Accounts Receivable (787 ) (787 ) Increasein Prepaid Expenses - (2,000 ) Increase in Accounts Payable 5,834 5,834 Increasein Accrued Expenses 28,141 750 33,771 Total adjustments to net loss 178,448 750 512,351 Net cash (used in) operating activities (45,137 ) - (133,705 ) CASH FLOWS FROM INVESTING ACTIVITIES Acquisition of reporting entity - - (5,200 ) Net cash flows (used in) investing activities - - (5,200 ) CASH FLOWS FROM FINANCING ACTIVITIES Advances from Related Party - 10,000 Note Payable to Related Party 30,210 - 30,210 Capital contribution; liability payment at acquisition - 2,500 Proceeds from issuance of common stock - - 157,500 Net cash flows provided by investing activities 30,210 - 200,210 Net increasein cash (14,927 ) - 61,305 Cash - beginning balance 76,232 CASH BALANCE - END OF PERIOD $ 61,305 $ - $ 61,305 Supplemental disclosure of cash flow information and non cash investing and financing activities: As a result of the transfer of ownership effective April 2, 2007, the company issued67,052,000 shares of common stock and 2,000 shares of preferred stock to founding members of the organization.As the company determined that the shares had no value, stock and additional paid in capital were increased and decreased by the par value of the stock. In February 2008, the Company issued 100,000 shares of common stock, valued at $1 per share, as consideration for an intangible license. The accompanying notes are an integral part of these unaudited financial statements. F-4 MagneGas Corporation (A Development Stage Enterprise) Notes to Financial Statements (unaudited) Three Months Ended March 31, 2008, 2007 and for the period December 9, 2005 (date of inception) through March 31, 1.Background Information MagneGas Corporation (the “Company”), formerly 4307, Inc., was organized in the state of Delaware on December 9, 2005 for the purpose of locating and negotiating with a business entity for a combination. On April 2, 2007 (the "Effective Date"), pursuant to the terms of a Stock Purchase Agreement, Clean Energies Tech Co. purchased a total of 100,000 shares (100%) of the issued and outstanding common stock of the Company from Michael Raleigh, the sole officer, director and shareholder of the Company, for an aggregate of $30,000 in cash and the assumption of liabilities ($2,500). The total of 100,000 shares represented all of the shares of outstanding common stock of the Company at the time of transfer. Prior to the above transaction, Clean Energies Tech Co and the Company were essentially shell companies that were unrelated, with no assets, minimal liabilities, and no operations.As a result, the 100% change in control was recorded as a private equity transaction, and no goodwill was recorded, as no assets were acquired and minimal liabilities were assumed.On May 12, 2007, subsequent to the date of purchase, 67,052,000 shares of common stock were issued to founding members of the organization.As the company determined that the shares had no value, stock and additional paid in capital were increased and decreased by the par value of the stock issued. Since the acquisition, the Company has adopted the operating plan and mission which is to provide services in cleaning and converting contaminated waste. A process has been developed which transforms contaminated waste through a proprietary incandescent machine. The result of the product is to carbonize waste for normal disposal. A by product of this process will produce an alternative biogas source.The technology related to this process has been licensed in perpetuity from a Company related by common management (see note 2.Development Stage Enterprise The Company has been in the development stage since its formation on December 9, 2005.It has primarily engaged in raising capital to carry out its business plan, as described above. The Company expects to continue to incur significant operating losses and to generate negative cash flow from operating activities while it develops its customer base and establishes itself in the marketplace.The Company's ability to eliminate operating losses and to generate positive cash flow from operations in the future will depend upon a variety of factors, many of which it is unable to control.If the Company is unable to implement its business plan successfully, it may not be able to eliminate operating losses, generate positive cash flow, or achieve or sustain profitability, which would materially adversely affect its business, operations, and financial results, as well as its ability to make payments on any obligations it may incur. F-5 MagneGas Corporation (A Development Stage Enterprise) Notes to Financial Statements (unaudited) Three Months Ended March 31, 2008, 2007 and for the period December 9, 2005 (date of inception) through March 31, 3.Going Concern The accompanying unaudited financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which contemplate continuation of the Company as a going concern. The Company incurred a net loss of $223,585 and $646,056 for the three months ended March 31, 2008 and for the period December 9, 2005 (date of inception) through the period ended March 31, 2008, respectively.As of March 31, 2008 the Company had approximately $61,000 of cash with which to satisfy any future cash requirements. These conditions raise substantial doubt about the Company’s ability to continue as a going concern. The Company depends upon capital to be derived from future financing activities such as subsequent offerings of its common stock or debt financing in order to operate and grow the business.There can be no assurance that the Company will be successful in raising such capital.The key factors that are not within the Company's control and that may have a direct bearing on operating results include, but are not limited to, acceptance of the Company's business plan, the ability to raise capital in the future, the ability to expand its customer base, and the ability to hire key employees to build and manufacture such proprietary machines to provide services.There may be other risks and circumstances that management may be unable to predict. The unaudited financial statements do not include any adjustments to reflect the possible future effects on the recoverability and classification of assets or the amounts and classification of liabilities that may result from the possible inability of the Company to continue as a going concern. 4.Summary of Significant Accounting Policies The significant accounting policies followed are: In the opinion of management, all adjustments consisting of normal recurring adjustments necessary for a fair statement of (a) the result of operations for the three month periods ended March 31, 2008, 2007 and the period December 9, 2005 (date of inception) through March 31, 2008; (b) the financial position at March 31, 2008, and (c) cash flows for the three month periods ended March 31, 2008, 2007 and the period December 9, 2005 (date of inception) through March 31, 2008, have been made. The Company prepares its financial statements in conformity with generally accepted accounting principles in the United States of America. These principals require management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Management believes that these estimates are reasonable and have been discussed with the Board of Directors; however, actual results could differ from those estimates. The unaudited financial statement and notes are presented as permitted by Form 10-Q.
